DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/015,530, filed 09/09/2020, claims domestic priority and is a CON of PCT/JP2019/000972 filed 01/15/2019.

Response to Amendment
This office action is in response to amendments submitted on 07/19/2022 wherein claims 1, 3-4, and 6-17 are pending and ready for examination.  Claims 2 and 5 have been canceled and claim 16 and 17 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Granger et al., hereinafter Granger, U.S. Pub. No. 2018/0366979 A1 in view of  Tsuruta et al., hereinafter Tsuruta, U.S. Pub. No. 2016/0019323 A1 in view of Hattori Reiko, hereinafter Hattori, JP2017169321A, in view of Kim et al., hereinafter Kim, U.S. Pub. No. 2021/0140851 A1  A copy of JP2017169321A has been provided.  

Regarding Independent claim 1 Granger teaches:
	An anomaly factor diagnosis apparatus, comprising: 
	a database (Granger, fig 2) including 
		measurement data items for a plurality of days, the measurement data items each including measured values related to a power generation apparatus wherein the day includes a plurality of unit time slots (Granger, ¶ 0055:  Granger teaches “the evaluation time frame table allows the user to control a start date and end date and evaluation period and an evaluation interval (e.g. once per minute, once per 5 minutes, once per hour, etc) that data is to be analyzed to determine whether a potential defect (anomaly) exists” (¶ 0055) where “start date and end date” disclose “a plurality of days” and “once per minute, once per 5 minutes, once per hour” discloses “a plurality of unit time slots.”  Additionally, the data “can include a maximum allowable variance of current, voltage, power output” (¶ 0029) disclosing “measured values related to a power generation apparatus”), and 
		anomaly factor occurrence data including whether or not an anomaly factor occurs for the power generation apparatus for each of the days (Granger, ¶ 0058:  Grander teaches “the defect detector 132 can be configured to identify potential defects in a timeframe defined by the report request (e.g. once per day) (¶ 0058) disclosing “whether or not an anomaly factor occurs for the power generation apparatus for each of the days”); 
	Granger does not teach:
	an identifier configured to identify first measurement data items for one or more days on which the anomaly factor occurred, and second measurement data items for one or more days on which the anomaly factor does not occur 
	Tsuruta teaches: 
	an identifier configured to identify first measurement data items for one or more days on which the anomaly factor occurred, and second measurement data items for one or more days on which the anomaly factor does not occur (Tsuruta, fig 6, fig 13, ¶ 0052-¶ 0055:  Fig 6B depicts measurement data identifying days when “the solar generation module 12 is in the normal state” (¶ 0054) and when “the abnormality determination unit 16 determines that an abnormality has occurred in the solar power generation module 12” (¶ 0055)):    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including statistical data identifying the days when the measurement data is normal and abnormal as taught by Tsuruta in order to provide a system with an easier and faster recognition of the health of the system (normal/abnormal) for specific days in order “to more accurately detect the occurrence of an abnormality” (Tsuruta ¶ 0007).  
	 Granger teaches:
	a distribution generator configured to calculate a first distribution function for each unit time slot representing a distribution of feature values related to generated power for each unit time slot based on the first measurement data items, and calculate a second distribution function for each unit time slot representing a distribution of feature values related to generated power for each unit time slot based on the second measurement data items (Granger, fig 1, fig 2, ¶ 0029-
¶ 0031:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generated the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030) where the “requested report” is based on criteria where “the criteria can include a maximum allowable variance of current, voltage, power output, vibration, sound amplitude, wind speed, pressure, flow rate and/or temperature” (¶ 0029) disclosing “feature values related to generated power.”  Additionally, the “defect detector” includes modules that determines “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where, “a Z-score,” “normalized distribution,”, and “a Mahalanobis distance” each represent a “distribution function” and each determined over a given time period  which discloses “each unit time slot”). 
	Granger teaches one distribution function incorporating all of the normal and abnormal measurement data. However, Granger does not explicitly teach two distribution functions for separate data groups.  
	Kim teaches “Fig. 7 is a diagram illustrating interrelationships between the classes through probability distribution chart of vibration data in different situations” (¶ 0023) where different the classes have different abnormal states (¶ 0068) thereby disclosing two distribution functions for separate data groups.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified distribution function of the defect detection system as disclosed by Granger by including the technique of two distribution functions as taught by Kim in order to provide a system that includes data of different abnormal conditions “to ensure diagnostic accuracy” (Kim ¶ 0079).
	Kim teaches:;  
	an evaluator configured to 
		determine whether a pair of the first distribution function and the second distribution function satisfies a separation condition that the first distribution function and the  second distribution function are separate from each other for each unit time slot to identify the unit time slot that satisfies the separation condition (Kim, fig 7:  Fig 7d depicts two probability functions that “satisfies the separation condition” i.e. they exhibit no overlap thereby disclosing “the first distribution function and the second distribution function satisfies a separation condition”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distribution function of the defect detection system as disclosed by Granger by including the technique of two separated distribution functions as taught by Kim in order to provide a system that includes data of different abnormal conditions “to ensure diagnostic accuracy” (Kim ¶ 0079).
	Hattori teaches:
		calculate a feature value related to the generated power based on a target measurement data item to be tested on a day which for which whether the anomaly factor occurred is not included in the anomaly factor occurrence data (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” (¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”  Hattori also teaches the “power generation achievement rate” is compared to a threshold value “for example 90%.”  When the “power generation achievement rate is 90% or more”, the “photovoltaic power generation system is operating normally during that time period” and when the “power generation achievement rate is less than 90%” the “power generation abnormality occurs in the time period” (¶ 0090) disclosing calculating “a feature value related to the generated power based on a target measurement data item to be tested on a day which for which whether the anomaly factor occurred is not included in the anomaly factor occurrence data),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the calculating a feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that cannot be improved” (Hattori ¶ 0018).
	Granger teaches:
		calculate an output value of the first distribution function for the identified unit time slot based on the [calculated] feature value used as an input value of the first distribution function (Granger, ¶ 0029-¶ 0031:  Granger teaches “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), or “a Mahalanobis distance” (¶ 0032) each representing a “distribution function” each determined over a given time period  which discloses “the identified unit time slot” and each is determined from “criteria indicative of a defect in the components of the power supplier” including “a maximum allowable variance of current, voltage, power output, vibration, sound amplitude, wind speed, pressure, flow rate and/or temperature”: (¶ 0029) where “criteria” discloses a “feature value” the “first distribution function” is “based on”), and 
	Granger does not teach:
	the [calculated] feature value
	Hattori teaches:
	the [calculated] feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” (¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “calculated feature value”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that cannot be improved” (Hattori ¶ 0018).
	Granger teaches:
		calculate an evaluation value indicating a possibility of occurrence of the anomaly factor in the power generation apparatus, based on the output value of the first distribution function (Granger, fig 1, ¶ 0030 –¶ 0033:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” 
(¶ 0030).  The “defect detector” includes modules that determines “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where the “modules” included in the “defect detector” which reads on the “evaluator” and the statistical analysis of the “measurement data” discloses “a possibility of occurrence of the anomaly factor in the power generation apparatus” where the “possibility of occurrence” is based on the “output value” of “a Z-score”(¶ 0030), “normalized distribution” 
(¶ 0031), or “a Mahalanobis distance” (¶ 0032) each representing a “distribution function” ), and 
	an output device configured to output information indicative of whether the anomaly factor occurs for the power generation apparatus based on the evaluation value (Granger, fig 3, fig 4, ¶ 0055:  Granger teaches “the screenshot 200 includes an alarm setting table 208 that defines a probability that a defect (anomaly) has occurred” disclosing “whether the anomaly factor occurs for the power generation apparatus based on the evaluation value” where “probability” is based on “the evaluation value”).  

Regarding claim 3 Granger as modified teaches:
	the evaluator calculates the evaluation value, based on a ratio between the output value and a maximum value of the first distribution function for the identified unit time slot (Granger, ¶ 0069-¶ 0079:  Granger teaches an IQR score “ND” (eqn. 3)which is a ratio calculated using “the value of the parameter for the given combiner at the given time interval” and “IQR= Q3 – Q1” (eqn 2) disclosing “an output value” and  “a maximum value” for “the first distribution function” where the calculations can be made “at each of the time intervals” (¶ 0073) disclosing “the identified time slot”).  

Regarding claim 4 Granger as modified teaches:
	the evaluator calculates the evaluation value, based on the output values of first distribution functions for unit time slots which satisfy the separation condition (Granger, fig 1, 
¶ 0030 –¶ 0033:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030).  The “defect detector” includes modules that determines “a Z-score”(¶ 0030), “normalized distribution” 
(¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where the “modules” included in the “defect detector,” which reads on the “evaluator,” and the statistical analysis of the “measurement data” discloses “a possibility of occurrence of the anomaly factor in the power generation apparatus” where the “possibility of occurrence” is based on the “output value” of “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), or “a Mahalanobis distance” (¶ 0032) each representing a “distribution function”
(Granger teaches a “defect detector” which calculated an “evaluation value” through statistical analysis based on the output of “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) where each represent a “distribution function” and each is determined over a given time period  which discloses “unit time slots”). 
	Granger does not teach:
	unit time slots which satisfy the separation condition.
	Kim teaches:
	unit time slots which satisfy the separation condition  (Kim teaches distribution functions that “satisfy the separation condition” as depicted in fig 7d).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distribution function of the defect detection system as disclosed by Granger by including the technique of two separated distribution functions as taught by Kim in order to provide a system that includes data of different abnormal conditions “to ensure diagnostic accuracy” (Kim ¶ 0079).

Regarding claim 8 Granger as modified teaches:
	the identifier identifies the first measurement data items satisfying a condition of at least one of a solar irradiance, a time point, a culmination altitude, and generated power, and the distribution generator generates the first distribution function, based on the identified first measurement data items (Granger, ¶ 0025-¶ 0028:  Granger teaches a “utility server 62 can include a defect detector 64 (anomaly detector) that receives measurement data from the data monitor 60 via the utility network 70” (¶ 0028) where “defect detector” reads on “identifier.” “The utility server 62 can also include a graphical user interface (GUI)” (¶ 0028) from which the user can set the criteria for a report where the criteria can include among other things, the “power output” thereby disclosing “generated power” as “the first measurement data items”).  

Regarding claim 12 Granger as modified teaches:
	the evaluator calculates the evaluation value, for each of a plurality of the power generation apparatuses or for each of a plurality of days to be simulated (Granger, fig 1, fig 4,
¶ 0006, ¶ 0029-¶ 0030:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report” 
(¶ 0030). Granger also teaches the “GUI 66 can allow a user to request generation of a report (e.g., an operational report) for the power provider 52” where the user can request a “timeframe (period) for the report and/or set the criteria” (¶ 0029) thereby teaching “the evaluator calculates the evaluation value, for each of a plurality of the power generation apparatuses or on each day” where “the defect detector” reads on the “evaluator” and the “power provider can include a plurality of power sources that are each operating in parallel” 
(¶ 0006) thereby teaching “a plurality of the power generation apparatuses”), and 
	the output device generates output information for displaying the evaluation values sorted in a descending order or an ascending order (Granger, fig 2, fig 4, ¶ 0011, ¶ 0093-¶ 0094:  Granger teaches “Fig 4 illustrates a screenshot of an output of a report characterizing the operational performance of a power provider” (¶ 0011) where the ordinate is in ascending order of “probability of defect” and the abscissa is in ascending order of “combiners 116” 
(¶ 0093) thereby teaching  “the output device generates output information for displaying the evaluation values sorted in a descending order or an ascending order”).


Regarding claim 13 Granger as modified teaches:
	a display device configured to display the output information (Granger, fig 1, ¶ 0034:  Granger teaches “The GUI 66 can output the report to the user” (¶ 0034) where the GUI reads on the “display device.”  Therefore Granger teaches “a display device configured to display the output information”).  

Regarding Independent claim 14 Granger teaches:
	An anomaly factor diagnosis method, comprising: 
	providing a database (Granger, fig 2)  including 
	measurement data items for a plurality of days, the measurement data items each including measured values related to a power generation apparatus wherein the day includes a plurality of unit time slots (Granger, ¶ 0055:  Granger teaches “the evaluation time frame table allows the user to control a start date and end date and evaluation period and an evaluation interval (e.g. once per minute, once per 5 minutes, once per hour, etc) that data is to be analyzed to determine whether a potential defect (anomaly) exists” (¶ 0055) where “start date and end date” disclose “a plurality of days” and “once per minute, once per 5 minutes, once per hour” discloses “a plurality of unit time slots.”  Additionally, the data “can include a maximum allowable variance of current, voltage, power output” (¶ 0029) disclosing “measured values related to a power generation apparatus”), and 
	anomaly factor occurrence data including whether an anomaly factor occur for the power generation apparatus for each of the days (Granger, ¶ 0058:  Grander teaches “the defect detector 132 can be configured to identify potential defects in a timeframe defined by the report request (e.g. once per day) (¶ 0058) disclosing “whether or not an anomaly factor occurs for the power generation apparatus for each of the days”); 
	Granger does not teach:
	identifying first measurement data items for one or more days on which the anomaly factor occurred, and second measurement data items for one or more days on which the anomaly factor does not occur; 
	Tsuruta teaches:
	identifying first measurement data items for one or more days on which the anomaly factor occurred, and second measurement data items for one or more days on which the anomaly factor does not occur (Tsuruta, fig 6, fig 13, ¶ 0052-¶ 0055:  Fig 6B depicts measurement data identifying days when “the solar generation module 12 is in the normal state” (¶ 0054) and when “the abnormality determination unit 16 determines that an abnormality has occurred in the solar power generation module 12” (¶ 0055)):    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including statistical data identifying the days when the measurement data is normal and abnormal as taught by Tsuruta in order to provide a system with an easier and faster recognition of the health of the system (normal/abnormal) for specific days in order “to more accurately detect the occurrence of an abnormality” (Tsuruta ¶ 0007).  
	Granger teaches:
	calculating a first distribution function for each unit time slot representing a distribution of feature values related to generated power for each unit time slot based on the first measurement data items, and calculate a second distribution function for each unit time slot representing a distribution of feature values related to generated power for each unit time slot based on the second measurement data items (Granger, fig 1, fig 2, ¶ 0029-¶ 0031:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generated the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030) where the “requested report” is based on criteria where “the criteria can include a maximum allowable variance of current, voltage, power output, vibration, sound amplitude, wind speed, pressure, flow rate and/or temperature” (¶ 0029) disclosing “feature values related to generated power.”  Additionally, the “defect detector” includes modules that determines “a Z-score”(¶ 0030), “normalized distribution” 
(¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where, “a Z-score,” “normalized distribution,”, and “a Mahalanobis distance” each represent a “distribution function” and each is determined over a given time period  which discloses “each unit time slot”). 
	Granger teaches one distribution function incorporating all of the normal and abnormal measurement data. However, Granger does not explicitly teach two distribution functions for separate data groups.  
	Kim teaches “Fig. 7 is a diagram illustrating interrelationships between the classes through probability distribution chart of vibration data in different situations” (¶ 0023) where different the classes have different abnormal states (¶ 0068) thereby disclosing two distribution functions for separate data groups.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified distribution function of the defect detection system as disclosed by Granger by including the technique of two distribution functions as taught by Kim in order to provide a system that includes data of different abnormal conditions “to ensure diagnostic accuracy” (Kim ¶ 0079).
	Granger does not teach: 
	determining whether a pair of the first distribution function and the second distribution function satisfy a separation condition that the first distribution function and the second distribution function are separate from each other for each unit time slot to identify the unit time slot that satisfies the separation condition;  
	calculating a feature value related to the generated power based on a target measurement data item to be tested on a day which for which whether the anomaly factor occurred is not included in the anomaly factor occurrence data; 
	Kim teaches:
	determining whether a pair of the first distribution function and the second distribution function satisfy a separation condition that the first distribution function and the second distribution function are separate from each other for each unit time slot to identify the unit time slot that satisfies the separation condition (Kim, fig 7:  Fig 7d depicts two probability function that are separated, i.e. they exhibit no overlap thereby disclosing “the first distribution function and the second distribution function satisfies a separation condition”);  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distribution function of the defect detection system as disclosed by Granger by including the technique of two separated distribution functions as taught by Kim in order to provide a system that includes data of different abnormal conditions “to ensure diagnostic accuracy” (Kim ¶ 0079).
Hattori teaches:
	calculating a feature value related to the generated power based on a target measurement data item to be tested on a day which for which whether the anomaly factor occurred is not included in the anomaly factor occurrence data (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” (¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”  Hattori also teaches the “power generation achievement rate” is compared to a threshold value “for example 90%.”  When the “power generation achievement rate is 90% or more”, the “photovoltaic power generation system is operating normally during that time period” and when the “power generation achievement rate is less than 90%” the “power generation abnormality occurs in the time period” (¶ 0090) disclosing calculating “a feature value related to the generated power based on a target measurement data item to be tested on a day which for which whether the anomaly factor occurred is not included in the anomaly factor occurrence data),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the calculating a feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that cannot be improved” (Hattori ¶ 0018).
	Granger teaches:
	calculating an output value of the first distribution function for the identified unit time slot based on the [calculated] feature value used as an input value of the first distribution function (Granger, ¶ 0029-¶ 0031:  Granger teaches “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), or “a Mahalanobis distance” (¶ 0032) each representing a “distribution function” each determined over a given time period  which discloses “the identified unit time slot” and each is determined from “criteria indicative of a defect in the components of the power supplier” including “a maximum allowable variance of current, voltage, power output, vibration, sound amplitude, wind speed, pressure, flow rate and/or temperature”: (¶ 0029) where “criteria” discloses a “feature value” the “first distribution function” is “based on”), and 
	Granger does not teach:
	the [calculated] feature value
	Hattori teaches:
	the [calculated] feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” (¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “calculated feature value”);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that cannot be improved” (Hattori ¶ 0018).
	Granger teaches:
	calculating an evaluation value indicating possibility of occurrence of the anomaly factor in the power generation apparatus, based on the output value of the first distribution function (Granger, fig 1, ¶ 0030 –¶ 0033:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030).  The “defect detector” includes modules that determines “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where the “modules” included in the “defect detector” read on the “evaluator” and the statistical analysis of the “measurement data” discloses “a possibility of occurrence of the anomaly factor in the power generation apparatus” where the “possibility of occurrence” is based on the “output value” of “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), or “a Mahalanobis distance” (¶ 0032) each representing a “distribution function” ), and  
	outputting information indicative of whether the anomaly factor occurs for the power generation apparatus based on the evaluation value (Granger, fig 3, fig 4, ¶ 0055:  Granger teaches “the screenshot 200 includes an alarm setting table 208 that defines a probability that a defect (anomaly) has occurred” disclosing “whether the anomaly factor occurs for the power generation apparatus based on the evaluation value” where “probability” is based on “the evaluation value”).  
 
Regarding Independent claim 15 Granger teaches:
	An anomaly factor diagnosis system comprising: 
	at least one power generation apparatus; and 
	an anomaly factor diagnosis apparatus provided for the at least one power generation apparatus (Granger, ¶ 0015:  Granger teaches this “disclosure relates to systems and methods for detecting potential defects (anomalies) in a power provider” (¶ 0015) thereby teaching “An anomaly factor diagnosis system,” “at least one power generation apparatus” as “power provider” reads on “power generation apparatus,” and “an anomaly factor diagnosis apparatus provided for the at least one power generation apparatus”), wherein  
	the anomaly factor diagnosis apparatus comprises: 
	a database including 
	measurement data items for a plurality of days, the measurement data items each including measured values related to the power generation apparatus wherein the day includes a plurality of unit time slots (Granger, ¶ 0055:  Granger teaches “the evaluation time frame table allows the user to control a start date and end date and evaluation period and an evaluation interval (e.g. once per minute, once per 5 minutes, once per hour, etc) that data is to be analyzed to determine whether a potential defect (anomaly) exists” (¶ 0055) where “start date and end date” disclose “a plurality of days” and “once per minute, once per 5 minutes, once per hour” discloses “a plurality of unit time slots.”  Additionally, the data “can include a maximum allowable variance of current, voltage, power output” (¶ 0029) disclosing “measured values related to a power generation apparatus”), and 
		anomaly factor occurrence data including whether an anomaly factor occur for the power generation apparatus for each of the days (Granger, ¶ 0058:  Grander teaches “the defect detector 132 can be configured to identify potential defects in a timeframe defined by the report request (e.g. once per day) (¶ 0058) disclosing “whether or not an anomaly factor occurs for the power generation apparatus for each of the days”); and 
	Granger does not teach:
	an identifier configured to identify first measurement data items for one or more days on which the anomaly factor occurred, and second measurement data items for one or more days on which the anomaly factor does not occur; 
	Tsuruta teaches: 
	an identifier configured to identify first measurement data items for one or more days on which the anomaly factor occurred, and second measurement data items for one or more days on which the anomaly factor does not occur (Tsuruta, fig 6, fig 13, ¶ 0052-¶ 0055:  Fig 6B depicts measurement data identifying days when “the solar generation module 12 is in the normal state” (¶ 0054) and when “the abnormality determination unit 16 determines that an abnormality has occurred in the solar power generation module 12” (¶ 0055)):    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including statistical data identifying the days when the measurement data is normal and abnormal as taught by Tsuruta in order to provide a system with an easier and faster recognition of the health of the system (normal/abnormal) for specific days in order “to more accurately detect the occurrence of an abnormality” (Tsuruta ¶ 0007).  
	 Granger teaches:
	a distribution generator configured to calculate a first distribution function for each unit time slot representing a distribution of feature values related to generated power for each unit time slot based on the first measurement data items, and calculate a second distribution function for each unit time slot representing a distribution of feature values related to generated power for each unit time slot based on the second measurement data items (Granger, fig 1, fig 2, ¶ 0029-
¶ 0031:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generated the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030) where the “requested report” is based on criteria where “the criteria can include a maximum allowable variance of current, voltage, power output, vibration, sound amplitude, wind speed, pressure, flow rate and/or temperature” (¶ 0029) disclosing “feature values related to generated power.”  Additionally, the “defect detector” includes modules that determines “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where, “a Z-score,” “normalized distribution,”, and “a Mahalanobis distance” each represent a “distribution function” and each determined over a given time period  which discloses “each unit time slot”). 
	Granger teaches one distribution function incorporating all of the normal and abnormal measurement data. However, Granger does not explicitly teach two distribution functions for separate data groups.  
	Kim teaches “Fig. 7 is a diagram illustrating interrelationships between the classes through probability distribution chart of vibration data in different situations” (¶ 0023) where different the classes have different abnormal states (¶ 0068) thereby disclosing two distribution functions for separate data groups.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified distribution function of the defect detection system as disclosed by Granger by including the technique of two distribution functions as taught by Kim in order to provide a system that includes data of different abnormal conditions “to ensure diagnostic accuracy” (Kim ¶ 0079).
	Granger does not teach:
	an evaluator configured to determine whether a pair of the first distribution function and the second distribution function satisfy a separation condition that the first distribution function and the second distribution function are separate from each other for each unit time slot to identify the unit time slot that satisfies the separation condition, 
		calculate a feature value related to the generated power based on a target measurement data item to be tested on a day which for which whether the anomaly factor occurred is not included in the anomaly factor occurrence data, 
	Kim teaches:
	an evaluator configured to determine whether a pair of the first distribution function and the second distribution function satisfy a separation condition that the first distribution function and the second distribution function are separate from each other for each unit time slot to identify the unit time slot that satisfies the separation condition (Kim, fig 7:  Fig 7d depicts two probability function that are separated, i.e. they exhibit no overlap thereby disclosing “the first distribution function and the second distribution function satisfies a separation condition”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distribution function of the defect detection system as disclosed by Granger by including the technique of two separated distribution functions as taught by Kim in order to provide a system that includes data of different abnormal conditions “to ensure diagnostic accuracy” (Kim ¶ 0079).
	Hattori teaches:
 		calculate a feature value related to the generated power based on a target measurement data item to be tested on a day which for which whether the anomaly factor occurred is not included in the anomaly factor occurrence data (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” (¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”  Hattori also teaches the “power generation achievement rate” is compared to a threshold value “for example 90%.”  When the “power generation achievement rate is 90% or more”, the “photovoltaic power generation system is operating normally during that time period” and when the “power generation achievement rate is less than 90%” the “power generation abnormality occurs in the time period” (¶ 0090) disclosing calculating “a feature value related to the generated power based on a target measurement data item to be tested on a day which for which whether the anomaly factor occurred is not included in the anomaly factor occurrence data),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the calculating a feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that cannot be improved” (Hattori ¶ 0018).
	Granger teaches:
		calculate an output value of the first distribution function for the identified unit time slot based on the [calculated] feature value used as an input value of the first distribution function (Granger, ¶ 0029-¶ 0031:  Granger teaches “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), or “a Mahalanobis distance” (¶ 0032) each representing a “distribution function” each determined over a given time period  which discloses “the identified unit time slot” and each is determined from “criteria indicative of a defect in the components of the power supplier” including “a maximum allowable variance of current, voltage, power output, vibration, sound amplitude, wind speed, pressure, flow rate and/or temperature”: (¶ 0029) where “criteria” discloses a “feature value” the “first distribution function” is “based on”), and 
	Granger does not teach:
	the [calculated] feature value
	Hattori teaches:
	the [calculated] feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” (¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “calculated feature value”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that cannot be improved” (Hattori ¶ 0018).
	Granger teaches:
		calculate an evaluation value indicating possibility of occurrence of the anomaly factor in the power generation apparatus, based on the output value of the first distribution function (Granger, fig 1, ¶ 0030 –¶ 0033:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” 
(¶ 0030).  The “defect detector” includes modules that determines “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where the “modules” included in the “defect detector” read on the “evaluator” and the statistical analysis of the “measurement data” discloses “a possibility of occurrence of the anomaly factor in the power generation apparatus” where the “possibility of occurrence” is based on the “output value” of “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), or “a Mahalanobis distance” (¶ 0032) each representing a “distribution function”); and 
	an output device configured to output information indicative of whether the anomaly factor occurs for the power generation apparatus based on the evaluation value (Granger, fig 3, fig 4, ¶ 0055:  Granger teaches “the screenshot 200 includes an alarm setting table 208 that defines a probability that a defect (anomaly) has occurred” disclosing “whether the anomaly factor occurs for the power generation apparatus based on the evaluation value” where “probability” is based on “the evaluation value”).   

Regarding claim 16 Granger does not teach:
	the first distribution function and the second distribution function are each a normal distribution.
	Kim teaches:
	the first distribution function and the second distribution function are each a normal distribution (Kim, fig 7, ¶ 0012, ¶ 0067-¶ 0068:  Kim teaches “for the classified characteristic factors, the distribution of the steady-state data of the target facility is assumed to be normal distribution through machine learning” where the “characteristic factors” make up the 2 classes of data depicted in fig 7d).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distribution function of the defect detection system as disclosed by Granger by including the normal distribution of data as taught by Kim in order to provide a system making statistical analysis more convenient and “to ensure diagnostic accuracy” (Kim ¶ 0079).

Regarding claim 17 Granger teaches:
	the output device compares the evaluation value with a threshold to determine whether the anomaly factor occurs for the power generation apparatus (Granger, fig 4, ¶ 0055:  Granger teaches “The defect detector can be configured to detect a potential defect (anomaly) for a given power source when the average deviation score over the period of time exceeds an auto-determined threshold” (¶ 0017)).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Granger in view of Tsuruta, Hattori, and Kim as applied to claim 1 above, in further view of Gostein et al., hereinafter Gostein, U.S. Pub. No. 2019/0273466 A1.
 
Regarding claim 6 Granger as modified does not teach:
	the distribution generator identifies a maximum of values of generated power divided by solar irradiances at time points in each identified unit time slot in the first measurement data items and the second measurement data item (Granger, fig 1, fig 2, ¶ 0029-
¶ 0031, ¶ 0055:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generated the requested report (¶ 0030).  where the user can control “an evaluation period and an evaluation interval (e.g., once per minute, once per 5 minutes, once per hour, etc) that data is to be analyzed to determine whether a potential defect (anomaly) exists (¶ 0055) of the “requested report” disclosing “first measurement data items and the second measurement data item” for “each identified unit time slot”),
	Gostein teaches representing PV power output as a ratio between measured output power and measured maximum output power (¶ 0043).  It would have been obvious to represent the power output in such a manner as a known design choice.     
	Granger does not teach:
	wherein the feature values are a ratio between a value of generated power divided by a solar irradiance at each time point in each unit time slot and the maximum value. 
	Hattori teaches:
 	the feature values are a ratio between a value of generated power divided a solar irradiance, and a maximum value of the value obtained by dividing the generation capacity by the solar irradiance (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” 
(¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value.”  The “actually measured power generation amount” correlates to the recited “solar irradiance” and the “estimated power generation amount” correlates to the recited “generation capacity.”
 	Gostein teaches representing PV power output as a ratio between measured output power and measured maximum output power (¶ 0043).  It would have been obvious to represent the power output in such a manner as a known design choice.     
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that cannot be improved” (Hattori ¶ 0018).

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Granger in view of Tsuruta, Hattori, and Kim as applied to claim 1 above, and further in view of Inuduka Tatsuki et at., hereinafter Inuduka, WO2015079554A1 as evidenced by Artiukh, How and Where Can You Store Data For a Long Time? 

Regarding claim 7 Granger as modified does not teach:
	a storage configured to store simulation data items on power generation of the power generation apparatus for a plurality of days; and 
	a correction processor configured to generate, based on the second measurement data item and the simulation data on a day on which the anomaly factor does not occur, a correction function of the simulation data item to reduce a difference between the simulation data item and the second measurement data item, and 
	correct the simulation data item on a day when the anomaly factor occurs at least in simulation for the power generation apparatus, based on the correction function, and 
	the distribution generator generates the first distribution function for each unit time slot, based on feature values for each unit time slot calculated from the corrected simulation data item.  
	Inuduka teaches:
	a storage configured to store simulation data items on power generation of the power generation apparatus for a plurality of days (Inuduka, Abstract, 4th-5th paragraph 11th page: Inuduka teaches “a maximum likelihood state value calculation unit (130) that calculates the state value that is the most likely in terms of probability using simulation data output from the simulation unit and the measurement data of the power grid output from the power grid measurement unit” (Abstract) disclosing “simulation data items on power generation of the power generation apparatus” where the “simulation data” is stored in “the memory device 904” (5th paragraph 11 page) which reads on “a storage” where the memory device of a modern generic computer would have a life of “3 to 10 years” as evidenced by Artiukh (2nd page § Hard Disks)).  
	a correction processor configured to generate, based on the second measurement data item and the simulation data on a day [on which the anomaly factor does not occur], a correction function of the simulation data item to reduce a difference between the simulation data item and the second measurement data item (Inuduka, 5th page 5th paragraph:  Inuduka teaches “”the simulator operation of the power system simulator 121 is sequentially corrected such that the difference between the output of the power system measurement unit 110 and the output of the simulator unit 120 is small” (5th page 5th paragraph) where the “simulator operation of the power system simulator 121” discloses “a correction processor,” “the output of the power system measurement unit 110” discloses “second measurement data” and “sequentially corrected such that the difference between the output of the power system measurement unit 110 and the output of the simulator unit 120 is small” discloses “a correction function of the simulation data item to reduce a difference between the simulation data item and the second measurement data item”), 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the simulation data as taught by Inuduka in order to provide “a power system state estimation apparatus that improves the power quality of the power system and reduces the cost associated with the stabilization control” (Inuduka 2nd page 3rd paragraph).  
	Tsuruta teaches: 
	 on a day [on which the anomaly factor does not occur] (Fig 6B depicts measurement data identifying days when “the solar generation module 12 is in the normal state” (¶ 0054))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for estimating the state of a power grid as disclosed by Inuduka  by including statistical data identified during days when the measurement data is normal as taught by Tsuruta in order to provide a system with an easier and faster recognition of the health of the system (normal/abnormal) for specific days in order “to more accurately detect the occurrence of an abnormality” (Tsuruta ¶ 0007). 
 	Inuduka teaches:
	correct the simulation data item on a day when the anomaly factor occurs at least in simulation for the power generation apparatus, based on the correction function (Inuduka, fig 1, fig 2, 5th page 5th paragraph, 6th page 2nd – 10th paragraph:  Inuduka teaches “a signal corresponding to the difference (difference) between the sensor measurement data and the simulation data is output to the parameter correction unit 140 (Fig 1)” (6th page 5th paragraph) where “the parameter correction unit 140” discloses “the correction function.”  Inuduka also teaches “when there is observation error and system error (simulator data error), the target setting for correcting the parameters of the simulator is stochastically performed” (5th page 5th paragraph) where “system error (simulator data error)” reads on “the anomaly factor occurs at least in simulation for the power generation apparatus”), and 
	the distribution generator generates the first distribution function for each unit time slot, based on [feature] values [for each unit time slot] calculated from the corrected simulation data item (Inuduka 5th page 3rd paragraph:  Inuduka teaches “the parameters of the simulator are modified so as to realize the target probability distribution obtained by the maximum likelihood state value calculation unit 130” (5th page 3rd paragraph) thereby teaching “the distribution generator generates the first distribution function, based on a [feature] value from the corrected simulation data”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the simulation data as taught by Inuduka in order to provide “a power system state estimation apparatus that improves the power quality of the power system and reduces the cost associated with the stabilization control” (Inuduka 2nd page 3rd paragraph).  
	Hattori teaches:
	a [feature] value [for each unit time slot]  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” (¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value for each unit time slot”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that cannot be improved” (Hattori ¶ 0018).

Regarding claim 9 Granger as modified does not teach:
	the correction processor identifies the simulation data item satisfying a condition of at least one of a solar irradiance, a time point, a culmination altitude, and a generated power among the simulation data items for days on which the anomaly factor does not occur, and generates the correction function based on the identified simulation data item 
	Inuduka teaches:
	the correction processor identifies the simulation data item satisfying a condition of at least one of a solar irradiance, a time point, a culmination altitude, and a generated power among the simulation data items [for days on which the anomaly factor does not occur], and generates the correction function based on the identified simulation data item(Inuduka, fig 1 4th page 7th paragraph:  Inuduka teaches “the power grid simulator 121” is “based on various parameters related to the electric grid set by the parameter setting section 125 and input of sensor measurement data, a real time Simulate calculation (simulation operation, simulation) by operation” (4th page 7th paragraph) where the “various parameters are line/device characteristics, load data, power generation amount data, time, and the like” (4th page 7th paragraph) thereby teaching “the correction processor identifies the simulation data item satisfying a condition of at least one of a solar irradiance, a time point, a culmination altitude, and a generated power among the simulation data items for days [on which the anomaly factor does not occur], and generates the correction function based on the identified simulation data item”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the simulation data as taught by Inuduka in order to provide “a power system state estimation apparatus that improves the power quality of the power system and reduces the cost associated with the stabilization control” (Inuduka 2nd page 3rd paragraph).  
	Tsuruta teaches: 
	 [for days on which the anomaly factor does not occur] (Fig 6B depicts measurement data identifying days when “the solar generation module 12 is in the normal state” (¶ 0054))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for estimating the state of a power grid as disclosed by Inuduka  by including statistical data identified during days when the measurement data is normal as taught by Tsuruta in order to provide a system with an easier and faster recognition of the health of the system (normal/abnormal) for specific days in order “to more accurately detect the occurrence of an abnormality” (Tsuruta ¶ 0007). 

Regarding claim 10 Granger as modified teaches:
	the apparatus receives instruction data by a user from a user interface (Granger, ¶ 0029:  Granger teaches that a “GUI 66 can allow a user to request generation of a report” where “the user can employ the GUI 66 to set a timeframe (period) for the report and/or set the criteria for the report” (¶ 0029) therefore Granger’s apparatus can receive “instruction data by a user from a user interface”),	
	Granger as modified does not teach:
	performs a process of the correction processor when the instruction data indicates to use the simulation data items, and does not perform the process of the correction processor when the instruction data does not indicate to use the simulation data items. 
	Inuduka teaches:
	performs a process of the correction processor when the instruction data indicates to use the simulation data items, and does not perform the process of the correction processor when the instruction data does not indicate to use the simulation data items (Inuduka, fig 1, 5th page 2nd - 3rd paragraph:  Inuduka teaches the “parameter correcting unit 140 outputs a signal for changing various parameters in the power system simulator 121 based on the difference information at the output of the maximum likelihood state value calculating unit 130” (5th page 3rd paragraph).  Inuduka also teaches in “the maximum likelihood state value calculation unit 130, the output of the power system measurement unit 110 and the output of the simulator unit 120 are subjected to comparison processing” (5th page 2nd paragraph) as “simulation data” is part of the input into “state value calculating unit 130” to determine a “difference” the “Parameter correcting unit 140” would not  perform “the process of the correction processor when the instruction data does not indicate to use of the simulation data items” where the “output of the simulator unit 120” and the “output of the power system measuring unit 110” reads on “instruction data”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the simulation data as taught by Inuduka in order to provide “a power system state estimation apparatus that improves the power quality of the power system and reduces the cost associated with the stabilization control” (Inuduka 2nd page 3rd paragraph). 
 
Regarding claim 11 Granger as modified does not teach:
	an output device generating output information for displaying the simulation data item corrected by the correction processor.  
	Inuduka teaches:
	the output device generating output information for displaying the simulation data item corrected by the correction processor (Inuduka, fig 4, fig 13, 3rd page 1st paragraph:  Inuduka teaches Fig 4 is a diagram showing a configuration of a state estimating apparatus of a power system of the present invention having a GUI” (3rd page 1st paragraph) thereby teaching  “output device generating generate output information for displaying the simulation data item corrected by the correction processor”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including displaying the simulation data as taught by Inuduka in order to provide “a power system state estimation apparatus that improves the power quality of the power system and reduces the cost associated with the stabilization control” (Inuduka 2nd page 3rd paragraph). 
 
Response to Arguments
Applicant’s arguments (remarks) filed 07/19/2022 have been fully considered.

Regarding I.  35 U.S.C § 112(b), page 12 of Applicant’s remarks, based on Applicant’s arguments and changes made to the claims 1, 6, 14 and 15 the 35 U.S.C. § 112(b) rejections have been withdrawn.

Regarding II. 35 U.S.C § 101, page 12-15 of Applicant’s remarks, based on Applicant’s arguments and changes made to claims 1, 14, and 15 the 35 U.S.C § 101 rejection has been withdrawn.

Regarding 11. 35 U.S.C § 103, page 15-17 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive with regard to the amendments.  New grounds for rejection are presented above as necessitated by the amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al., U.S. Pub. No. 2012/0310427 A1, teaches determining issues associated with a photovoltaic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/21/2022